DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 8, 2021 been fully considered.  Amendments to the current set of claims have resulted in the withdrawal of the previous 112(b) rejections.
On page 8 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that previous primary reference Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), discloses “a wavelength of 5 to 20 mm” based on the passage in paragraph [0013] of Morita.   Applicant argues that the “pitch” used in the Examples of Morita is not fully equivalent to “wavelength”.  As a result, the Examiner has made a second Non-Final Rejection to better address the limitation claimed here and argued by Applicant.
The Examiner finds that newly found secondary reference Heilmann et al., (“Heilmann”, US 2003/0155294), discloses this claim limitation of a wavelength in a range of from greater than 1 mm and less than 5 mm” in combination with the previously used prior art references in the previous prior art rejections, as indicated in the current prior art rejection section below.
On page 9, Applicant argues that previous secondary reference Monden et al., (“Monden”, US 2009/0078641), does not disclose “crimped hollow fiber membranes”.  
Additionally, Applicant argues that “the manufacturing parameters differ” in Morita and Monden so Applicant alleges that there is “no reasoning or evidence that Morita…can yield the desired porosity ranges of Monden”.  The Examiner takes the position that this claim calls for “an undulated hollow fiber membrane” and that the manufacturing process is not integral to the claimed invention.  Furthermore, the Examiner notes that paragraph [0043] and [0057] of Morita disclose an overlapping list of polymers comprising the membrane as in Monden which also discloses the same types of polymers, (See paragraph [0123] & [0059], Monden), in which both methods of making the membranes disclose passing the solutions through a nozzle and spinning tube and then given a bath in water (coagulation).  The Examiner finds that both references overlap to the extent that the motivation provided previously in Monden regarding the porosity range claimed of 65% to 78% which states when “the porosity of the hollow fiber membrane is too low, a 
Applicant also argues that it would be beneficial to stay within the wavelength range claimed to achieve the desired effect of a reduced clearance decrease after heat sterilization.  In response to Applicant’s argument here, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that newly found secondary reference Heilmann discloses a different reason for combining such a wavelength range as indicated in the prior art rejection section below.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
Applicant also states that current Claim 12 recites a sterilizing step but argues that none of Morita, Monden or Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), disclose such a feature.  The Examiner notes that Claim 12 does not claim such a sterilizing step, Claim 13 does.  Additionally, the Examiner notes that previous secondary reference, Menda et al., (“Menda”, US 2016/0207009), discloses this feature already as indicated in the prior rejection below.  The Examiner finds this piecemeal analysis, and thus unpersuasive.
On page 10, Applicant argues against previous primary reference Masuda in the rejection of Claim 1.  Specifically, Applicant states that Masuda does not disclose “a hydrophilic polymer” and “the porosity of the membrane”.  Applicant argues that Masuda is silent on the manufacturing process, and asserts that since Masuda was published in 1981, the manufacturing method described by Applicant would not have been known at that time.  The Examiner notes that it is reasonable to combine any prior art that was published before the effective filing date of the invention if the prior art references are reasonably analogous in the same fields of endeavor.  The Examiner counters that if such a standard as argued by Applicant existed, one would not combine older references with newer references.  The Examiner points to the textbook published 1980, (“Ultrafiltration Membranes and Applications”, edited by Anthony Cooper, Polymer Science and Technology, Volume 13, published 1980), which clearly demonstrates on pages 64-65 of the book the dry wet spinning process using both a hydrophobic polymer polysulfone and a hydrophilic polymer polyvinylpyrrolidone before 1981.  The Examiner finds this argument unpersuasive as a result.
On pages 10-11, Applicant also asserts that the urea clearance and the sodium clearance are “within an assessable range comparable to each other because bot…represent small solutes having comparable probabilities to pass through the wall of a hollow fiber membrane”.  The Examiner notes that no evidence has been provided to support such an assertion.  The Examiner notes that there are lots of small solutes in blood and dialysate besides urea and sodium, and a range of sizes to clear and filter within a small solute range is expected at such a level of filtration.  The Examiner finds Applicant’s remark here unpersuasive.
On page 11, Applicant argues that previous secondary reference Vecitis et al., (“Vecitis”, US 2015/0054197), relates to “flat sheet” membranes made from polyethersulfone, and are not suitable for blood treatment.  However, the Examiner notes that Vecitis clearly states that hollow fiber membranes are an another shape to use, (See paragraph [0092], Vecitis), and that its membranes are applied towards the filtration of biological fluids, which includes blood, (See paragraph [0094] & [0096], Vecitis).  The Examiner finds this remark unpersuasive.
Applicant also argues that the “use of polyvinylpyrrolidone [PVP] and polyethylene glycol [PEG] are mentioned as a possible additive but are not described in the manufacturing process of Vecitis”.  The Examiner notes that Vecitis clearly states that using PVP and PEG is well known to improve polymeric membranes permeability and fouling resistance, (See paragraph [0005], Vecitis), and uses these components in its process, (See paragraph [0080], Vecitis).  The Examiner finds Applicant’s remark here unpersuasive.
Applicant continues to argue that “nothing can be concluded about the porosity value and the presence of hydrophilic polymers of the hollow fiber membrane from Vecitis…because the process for manufacturing hollow fiber membranes is fundamentally different to the manufacturing of hollow fiber membranes in Vecitis”.  The Examiner notes here that the porosity values as claimed are already disclosed by previous secondary reference Monden as discussed above.  Furthermore, the Examiner states again that Vecitis does disclose using hollow fiber membranes and using hydrophilic polymers in its manufacturing process, (See paragraphs [0092], [0096], [0005] & [0080], Vecitis).  For these reasons, the Examiner finds Applicant’s arguments here unpersuasive.
On page 10-11, Applicant argues that Vecitis and Masuda would not be combined.  Again, the Examiner points to the textbook published 1980, (“Ultrafiltration Membranes and Applications”, edited by Anthony Cooper, Polymer Science and Technology, Volume 13, published 1980), which clearly demonstrates on pages 64-65 of the book the dry wet spinning process using both a hydrophobic polymer polysulfone and a hydrophilic polymer polyvinylpyrrolidone before 1981.  Furthermore, Vecitis uses hollow fiber membranes and lists the use of all of the above mentioned polymers.  The Examiner notes that the rationale to combine Vecitis is “using PVP and PEG is well known to improve polymeric membranes permeability and fouling resistance”, (See paragraph [0005], Vecitis).  The Examiner finds Applicant’s remark here unpersuasive as a result.
On page 11, Applicant argues against Monden again.  Applicant argues that in one example of Monden, Monden lists a thin-walled hollow fiber membrane that would have “reduced clearance decay after heat sterilization”.  The Examiner notes that the wall diameter is not relied upon in Monden.  Furthermore, Monden discloses a larger diameter range up to 50 microns, (See paragraph [0031], Monden).  Additionally, such a feature of a wall thickness of the hollow fiber membrane is claimed in the same wall size of 20 to 30 microns, which Applicant asserts would have “reduced clearance decay after heat sterilization”.  The Examiner notes that both primary reference Morita and Masuda both disclose wall thickness ranges that significantly overlap with the claimed range of 20 to 30 microns.  Furthermore, the Examiner notes that the wavelength is now disclosed by Heilmann, in which a different benefit flows from using the disclosed wavelength of Heilmann, which is different than the benefit of reduced clearance decay as cited by Applicant. In response to Applicant’s argument here, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner finds this remark unpersuasive.
On pages 12-16 of the Remarks, Applicant argues that other previously used secondary references do not disclose the claimed features of Claim 1.  Here, the Examiner notes that for all of the reasons listed above, the combination of prior art references still discloses Claim 1, so these remarks are considered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-12, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641).
Claims 1-4 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4, Morita discloses an undulated hollow fiber membrane, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”), comprising at least one first hydrophobic polymer, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and at least one second hydrophilic polymer, (See paragraph [0053], Morita), having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita), wherein a waveform of the hollow fiber membrane exhibits a wavelength λ, (See paragraph [0013], Morita; A range of 0.5 to 2 crimps per cm converts to a range of 5 to 20 mm for the wavelength).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (See paragraph [0029] or [0013]; Morita discloses one possible amplitude range of 0.1 to 1 mm, which overlaps/anticipates the claimed range of 0.1 to 0.15 mm). 
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (See paragraph [0035] & [0036], Morita; Morita discloses an outer diameter of the hollow fiber ranging from 0.2 mm to 0.3 mm, which converts to 200 to 300 microns.  Morita also discloses a film thickness of the hollow fiber of 20 to 40 microns.  Selecting a value from each of these ranges such as 200 microns for the outer diameter and 20 microns for the film thickness results in an outer diameter of 180 microns, which anticipates the claimed range at that value).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Figure 1 of Morita showing the shape of the hollow fiber which is sinusoidal in form).  
Claims 8-11, 19 & 20 are directed to a method for producing an undulated hollow fiber membrane, a method type invention group.
Regarding Claims 8-11, 19 & 20, Morita discloses a method for producing an undulated hollow fiber membrane containing at least one first hydrophobic polymer, comprising the steps: 
producing a hollow fiber membrane having a wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0036], Morita; Morita discloses a film thickness of the hollow fiber of 20 to 40 microns), from a spinning material in a spinning and phase inversion process, (See paragraph [0053], Morita, “spinning mouthpiece…the core solution was discharged vertically downward”);
producing a waveform of predetermined wavelength and amplitude, with at least one undulating tool, (See paragraph [0053], Morita, “passed through a crimping device”, “crimps were measured”); and
processing the hollow fiber membrane with the at least one undulating tool so as to yield an undulation wavelength, (See paragraphs [0057], [0058] & [0062], Morita).
Morita does not disclose an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, having a porosity of 65% to less than 78%, or that the wavelength λ is in a range of from greater than 1 mm and less than 5 mm.
Hayashi discloses a hollow fiber membrane, (See Abstract, Hayashi), with an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less, (See paragraph [0161], Hayashi; Hayashi discloses an overlapping range that anticipates the claimed range from 25 to 30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating an explicitly overlapping range of the wall thickness of 20 µm or greater and 30 µm or less as in Hayashi “since a film coefficient of material transfer can be reduced as the thickness of the hollow fiber membrane decreases” and “substance removing performance of the hollow fiber membrane is improved”, (See paragraph [0161], Hayashi), while balancing the thickness of the hollow fiber membrane because “when the membrane has too small thickness, fiber breakage and drying collapse are likely to occur, which may lead to problems about production”, (See paragraph [0161], Hayashi).
Modified Morita does not disclose having a porosity of 65% to less than 78%, or where the undulation wavelength is more than 1 mm and less than 5 mm.
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Morita does not explicitly disclose having a porosity of 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of modified Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included:
Claim 9: The method for producing a hollow fiber membrane according to claim 8, wherein the at least one undulating tool comprises two intermeshing gears between which the hollow fiber membrane is passed, (See paragraph [0023], [0039], & [0053], Morita; See Figures 3 or 4, the rolls each are shaped like intermeshing gears with teeth).
Claim 10: The method for producing a hollow fiber membrane according to claim 8, wherein an engagement depth of teeth of the at least one undulating tool amounts to 0.1 to 0.5 mm, (See paragraph [0039] or [0062], Morita; The depth in paragraph [0039] discloses a range that anticipates the claimed range at 0.5 mm.  The depth in paragraph [0062] discloses a value that anticipates the claimed range at 0.4 mm).
Claim 11: The method for producing a hollow fiber membrane according to claim 8, wherein the spinning material contains at least one first hydrophobic polymer that is a  polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (See paragraph [0043] or [0053], Morita; Morita discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061] which is listed as hydrophobic.  Morita also discloses polyamide), and that the spinning material contains at least one second hydrophilic polymer that is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0053], Morita; “polyvinylpyrrolidone”), and at least one solvent, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 19: The method for producing a hollow fiber membrane according to claim 11, wherein said at least one solvent is methylpyrrolidone, N,N-dimethyl acetamid, N,N- Diemthylformamide or dimethyl sulfoxide, (See paragraph [0053], Morita; “dimethylacetamide in a solvent”).
Claim 20: The method for producing the hollow fiber membrane according to claim 8, wherein said processing of the hollow fiber membrane is with the at least one undulating tool, (See paragraphs [0057], [0058] & [0062], Morita), so as to yield said undulation wavelength of more than 1 mm and less than 4 mm, (See paragraphs [0037]-[0040], Heilmann; Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 4 mm
Claim 12 is directed to a hollow fiber membrane dialyzer, an apparatus or device type invention group.
Regarding Claim 12, modified Morita discloses a hollow fiber membrane dialyzer comprising a plurality of the undulated membrane in accordance with claim 1, (See paragraphs [0053] & [0066], Morita).
Claim(s) 1-4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641).
Claims 1-4 & 17 are directed to an undulated hollow fiber membrane, a product or device type invention group.
Regarding Claims 1-4 & 17, Masuda discloses an undulated hollow fiber membrane, (“a hollow fiber type…using a meandering crimp hollow fiber”, See “Description”, page 2, and See Drawings on last page of the shape of the hollow fiber), comprising at least one first hydrophobic polymer, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3), having a wall thickness of 20 µm or greater and 30 µm or less, (“Thickness 22 microns”, See “Description”, page 3; Masuda anticipates the claimed range at 22 microns), wherein the at least one first hydrophobic polymer is a polyarylether, polyamide, polyester, polycarbonate, polyacrylate and methacrylate, polymethacrylimide, polyvinylidenfluoride, polyimide or polyacrylnitrile group or any copolymer thereof, (“Various permeable materials such as…polysulfone can be used”, See “Description”, page 3; Masuda discloses polysulfone which is considered an “polyarylether” according to the instant Specification as in paragraph [019] and [061]).
Masuda does not explicitly disclose wherein the wavelength is in the range of from greater than 1 mm and less than 5 mm in an anticipatory manner, or at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
However, Masuda discloses wherein the waveform of the hollow fiber membrane exhibits a wavelength λ in the range of from greater than 1 mm and less than 5 mm in a broader overlapping manner, (“The crimp wavelength shown in the figure is 0.5 to 50 wm [mm]”, See “Description”, page 3; also see Claims section “the crimp wavelength is 0.5 to 50 mm” page 4 for evidence).
Heilmann discloses a hollow fiber membrane where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm, (See paragraphs [0037]-[0040], Heilmann; Two disclosed ranges anticipate the claimed range.  Paragraph [0037] of Heilmann anticipates the claimed range from 1.4 to 5 mm, and paragraph [0039] of Heilmann anticipates the claimed range from 4 to 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating where the wavelength λ is in a range of from greater than 1 mm and less than 5 mm as in Heilmann in order to increase “the flow resistance in axial direction, i.e., along the fibers”, (See paragraph [0015], Heilmann).  By doing so, “this achieves an increased performance of matter exchange in comparison to [longer]-wave curled fibers”, (See paragraph [0015], Heilmann).
Modified Masuda does not disclose at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, and wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
Vecitis discloses at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is a polyvinylpyrrolidone or polyethylene glycol group, (See paragraph [0005], [0008], & [0080], Vecitis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Masuda by incorporating at least one second hydrophilic polymer, and the at least one second hydrophilic polymer is selected from a polyvinylpyrrolidone or polyethylene glycol group as in Morita because the “use of polyvinylpyrrolidone, polyethylene glycol, and other organic additives is extensively reported to improve polymeric membranes’ permeability and fouling resistance”, (See paragraph [0005] or [0008], Vecitis).
Modified Masuda does not disclose wherein a porosity of the hollow fiber membrane is 65% to less than 78%.
Monden discloses having a porosity of 65% to less than 78%, (See paragraph [0058], Monden; Monden discloses multiple overlapping ranges, one of which is 70% or more, which overlaps and anticipates the claimed range from 70 to 78%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hollow fiber membrane of Morita by incorporating having a porosity of 65% to less than 78% as in Monden in order to select a certain porosity because when “the porosity of the hollow fiber membrane is too low, a higher water permeability aimed at…may not be obtained” and “too high a percentage of void or too low a yield strength tends to lower the strength of the hollow fiber membrane, which is likely to lead to poor handling ease or is likely to cause troubles in the step of assembling a module using such a hollow fiber membrane”, (See paragraph [0058], Monden), leading to “higher water permeability and have stability in blood performance…and are expected to exhibit constant treating effects”, (See paragraph [0136], Monden).
Additional Disclosures Included: 
Claim 2: The hollow fiber membrane according to claim 1, wherein the waveform has an amplitude (a) in a range of from 0.005 to 0.15 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.005 to 0.05 mm).  
Claim 3:  The hollow fiber membrane according to claim 1, wherein the hollow fiber membrane has a luminal diameter of from 160 to 230 µm, (“a normal diameter of 50 to 1000 microns in inner diameter”, and “Inner diameter 200 microns”, See “Description”, page 3, Masuda overlaps with the entire claimed range, and anticipates the claimed range specifically at 200 µm).  
Claim 4: The hollow fiber membrane according to claim 1, wherein the waveform is substantially sinusoidal, (See Drawings on last page of Masuda of the shape of the hollow fiber which is sinusoidal in form).  
Claim 17: The hollow fiber membrane according to claim 1, wherein the amplitude (a) in the range of from 0.01 to 0.12 mm, (“the crimp wave height is 0.05 mm or less”, See “Description”, page 3, Masuda anticipates the claimed range from 0.01 to 0.05 mm).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Masuda discloses a method for producing a hollow fiber membrane dialyzer, (“a hollow fiber type permeation apparatus using a meandering crimp hollow fiber”, See page 2, “Discussion”, and “The comparison result of the dialysis efficiency in the standard type hemodialyzer using the crimp hollow fiber”, page 3, “Discussion”, Masuda), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance with claim 1, (See rejection of Claim 1 with Masuda above).
Modified Masuda does not explicitly disclose:
providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009).
Claims 13 & 14 are directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claims 13 & 14, modified Morita discloses a method for producing a hollow fiber membrane dialyzer, (See paragraph [0038], Morita; “since the hollow fiber membrane meanders by applying the crimp”, and See paragraph [0031], Morita; “hemodialysis”), comprising the steps: 
providing a hollow fiber membrane bundle comprising a plurality of the hollow fiber membrane in accordance claim 1, (See rejection of Claim 1 with Morita above).
Modified Morita does not explicitly disclose providing a filter housing;
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane;
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fiber membranes, and final assembly of the hollow fiber membrane dialyzer; and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process.
Menda discloses a method for producing a hollow fiber membrane dialyzer, (See Abstract, Menda), providing a filter housing, (See paragraph [0066], Menda),
introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, (See paragraphs [0069] & [0070], Menda),
reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the hollow fiber membrane dialyzer, (See paragraph [0070] & [0056], Menda), and
sterilizing the hollow fiber membrane dialyzer in a heat sterilization process, (See paragraph [0073], Menda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating providing a filter housing, introducing the hollow fiber membrane bundle into the filter housing and potting the ends of the hollow fiber membranes in the filter housing with a potting compound to form a potted membrane, reopening the ends of the potted membrane so as to enable a flow through a lumen of most of the hollow fibers, and final assembly of the dialyzer, and sterilizing the hollow fiber membrane dialyzer in a heat sterilization process as in Menda because devices such as dialyzers “generally consist of a casing” in which “a bundle of hollow fiber membranes is usually arranged in the casing in a way that a seal is provided between the first flow space formed by the fiber cavities and a second flow space surrounding the membranes on the outside”, (See paragraph [0056], Menda), in order to provide membranes that are suitable for carrying out the filtration of blood via hemodialysis, (See paragraphs [0057] & [0010], Menda).
Additional Disclosures Included: Claim 14: The method for producing a hollow fiber membrane dialyzer according to claim 13, wherein the heat sterilization process comprises a step in which the hollow fiber membrane dialyzer is flushed with water or water vapor heated to 100 to 150oC, (See paragraph [0035] & [0073], Menda; Menda anticipates the claimed range from 121 to 150oC).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membranes under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Nejigaki et al., (“Nejigaki”, US 4,840,769).
Claim 15 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 15, modified Morita discloses the method for producing a hollow fiber membrane dialyzer according to claim 14, but does not explicitly disclose wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure.
Nejigaki discloses a method wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure, (Raw Water Inlet 5 in which steam is conducted into interior of Hollow Fibers 3, then steam passes to filtrate side, thus to Filtrate Outlet 4, so steam is on exterior of Fibers 3 as it leaves module 1, See column 3, lines 32-61, Nejigaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Morita by incorporating wherein the water or water vapor is conducted into an interior of the hollow fiber membranes and permeates through a membrane wall to an exterior of the hollow fiber membrane under application of pressure as in Nejigaki in order to “maintain the sterilization effect, especially on the filtrate side of the device, it is necessary  to prevent the filtrate side form developing a negative pressure”, (See column 3, lines 32-34, Nejigaki), so “steam of high temperature used for sterilization is passed from the raw water side to the filtrate side through the hollow fiber membrane”, (See column 3, lines 57-61, Nejigaki).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., JPS57194007, (“Masuda”, “Machine Translation of JPS57194007”, A machine translation was provided by Applicant on 09/12/2019, 6 total pages, published 1982), in view of Heilmann et al., (“Heilmann”, US 2003/0155294), in further view of Vecitis et al., (“Vecitis”, US 2015/0054197), in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al., JP2010036127 A, (“Morita”, “Machine Translation of JP2010036127”, A machine translation was provided by Applicant on 09/12/2019, 49 total pages, published 2010), in view of Hayashi et al., (“Hayashi”, US 2015/0343394), in further view of Heilmann et al., (“Heilmann”, US 2003/0155294),in further view of Monden et al., (“Monden”, US 2009/0078641), in further view of Menda et al., (“Menda”, US 2016/0207009), in further view of Ueno et al., EP 2659914 A1, (“Ueno”, “Machine Translation of EP 2659914 A1”, A machine translation was provided by Applicant on 09/12/2019, 38 total pages, published 2012).
Claim 16 is directed to a method for producing a hollow fiber membrane dialyzer, a method type invention group.
Regarding Claim 16, modified Masuda discloses the method for producing a hollow fiber membrane dialyzer according to claim 13, but does not explicitly disclose wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C.  Morita discusses drying its hollow fiber membranes after formation, (See paragraphs [0053] & [0054], Morita).
Ueno discloses a method wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C, (See paragraph [0047], Ueno; Ueno discloses a drying temperature of multiple ranges including as low as 100oC or higher, and as high as 150oC or lower, anticipating the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Masuda by incorporating wherein the hollow fiber membranes are dried at a temperature of from 100oC to 150°C as in Ueno because “if the hollow fiber membrane is dried after the formation thereof, particulate protuberances are likely to be produced and careful attention should be paid” so it “is preferred to employ a rapid drying rate, since the membrane can be dried before the formation of the protuberances” so a higher drying temperature such as the ranges disclosed are used, (See paragraph [0047], Ueno).

Conclusion
The Examiner notes that newly cited IDS reference Labib et al., (US 2015/0314057), also overlaps significantly with the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779